            Case 2:20-cv-00491-AJS Document 75 Filed 06/25/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                        Plaintiff,                      Lead Case No. 2:20-cv-00491-AJS

          v.

 ’47 BRAND, LLC,

                        Defendant.


 BLAIR DOUGLASS,

                        Plaintiff,                      Member Case No. 2:20-cv-00516-AJS

          v.

 GORUCK HOLDINGS LLC,

                        Defendant.


                                     NOTICE OF SETTLEMENT

          PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant GORUCK Holdings

LLC have reached an agreement in principle that will resolve the claims alleged in the member

case, Douglass v. GORUCK Holdings LLC, Member Case No. 2:20-cv-00516-AJS. Plaintiff

anticipates filing a Notice of Voluntary Dismissal With Prejudice within thirty (30) days of this

notice.


                                                  Respectfully Submitted,


 Dated: June 25, 2020                            /s/ Kevin W. Tucker
                                                 Kevin W. Tucker (He/Him/His)
                                                 Pa. No. 312144
                                                 Kevin J. Abramowicz
Case 2:20-cv-00491-AJS Document 75 Filed 06/25/20 Page 2 of 3




                               Pa. No. 320659
                               EAST END TRIAL GROUP LLC
                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
          Case 2:20-cv-00491-AJS Document 75 Filed 06/25/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, June 25, 2020, a true and correct copy of the foregoing

Notice of Settlement was filed on the Court’s CM/ECF system and will be served upon all counsel

of record. I also certify a true and correct copy will be served upon counsel for Defendant:

Joseph F. Butcher
Zimmer Kunz PLLC
310 Grant Street, Suite 3000
Pittsburgh, PA 15219
Tel. (412) 434-5449
butcher@zklaw.com

                                             Respectfully Submitted,

 Dated: June 25, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  186 42nd St., P.O. Box 40127
                                                  Pittsburgh, PA 15201
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
